Earl Warren: Number 712 Joyce C. Thorpe, Petitioner, versus Housing Authority of the City of Durham. Mr. Nabrit, you may proceed.
James M. Nabritt III: Mr. Chief Justice, may it please the Court. This case, likely, the case that had just been concluded, involves the housing rights of the disadvantaged citizens in our society. However, this case which is here on certiorari from the Supreme Court of North Carolina involves no issue of state action. It is conceded that the respondent, Housing Authority of the City of Durham, is an agency of the State operating under State statutes and operating a low-income public housing project under a contract with the United States. The question presented here is also not one directly involving any racial discrimination claim, but rather the more general one of whether a public housing authority may terminate a tenant's housing benefits, entirely arbritrarily, without giving any reason, without being accountable at all for what it does.
John M. Harlan: Before you go on with the nature of the argument, what about the events (Inaudible)
James M. Nabritt III: Your Honor's question relates to our reply brief and to the regulation adopted on February 7th after our briefs were filed by the Department of Housing and Urban Development. In the first part of our reply brief, we have set forth an argument which we think, would support the decision by this Court, reversing the decision below and setting aside this eviction on non-constitutional ground. However, we urge that the Court consider the constitutional questions and exercise its discretion to decide them for several important reasons. We think that first, it is vital and most important that the -- this Court may claim that the rights of public housing tenants under the -- are protected under the Constitution that -- that public housing tenants have rights which the Court will protect and which the Public Housing Authority must respect. It's -- it's no accident, I think, that 30 years have gone by since this Federal Housing Program was first adopted, and this is the first case to come to this Court where the tenants were in a position to assert rights against the Public Housing Authority. And that's because these are people who don't have the money to litigate cases and who will rarely have the opportunity to do so. So it's most important that if their constitutional rights are going to be protected, they're going to have to be protected by the administrative agencies, and the way that the administrative agencies can be stimulated to act is through a judicial decision, that February 7th Regulation represents that. It was only after this Court had granted certiorari that the longstanding policy was reversed so that --
John M. Harlan: A new regulation was advanced (Inaudible)
James M. Nabritt III: If that is correct, Your Honor, we agree. If, and it's an important if, the new regulation is construed to clarify one or two ambiguities about the right to a hearing. I had intended to perhaps it would be worthwhile at this time, Mr. Justice Harlan, since you have raised the issue, if I discuss this new regulation in some -- in some detail. The --
William O. Douglas: Does it purport to be retroactive?
James M. Nabritt III: Your Honor, we argue that it's -- in part on the language of the regulation, but more on general precedence of the courts that this regulation can be applied to this case because it's a pending case and it's not final since it's here on the record here on certiorari.
Potter Stewart: Well, in any event, there's no question that the regulation is now in effect. Your client is still in possession of the premises?
James M. Nabritt III: Yes, under the State.
Potter Stewart: And if we vacated the judgment or remanded it or further action in the light of the current regulation why she would get the benefit of the regulation, wouldn't she?
James M. Nabritt III: We -- we believe that the -- the trial court would be bound under the Supremacy Clause to recognize as a defense that this regulation, which is the one dated February 7, 1967 in our reply brief that this regulation which states that. “It's essential that no tenant be given a notice to vacate without being told -- being told by the local authority the reasons for eviction. That -- that a local court would have to honor that and say that a requirement -- that the Local Public Housing Authority coming into Court in violation of that rule couldn't prevail.” This case arose now. We think that a --
William O. Douglas: So if we remanded on that on that ground, what would happen? Would it go back for the giving of the notice required under the new regulation? Is that when it became a hearing?
James M. Nabritt III: Well, now -- now, we're getting, Mr. Justice Douglas, to the area of -- of where the, certainly, regulation is not precise and specific. For example, the regulation doesn't use the word hearing at all. It says that it uses the term “private conference” and suggests that tenants be given an opportunity to make such reply or explanation as he may wish. Now, if that means what I would call a hearing, that is a rudimentary due process proceeding where the tenant would have the right to know what authority was placed against him were, where he would have some sort of opportunity to probe their -- their case, to find out what facts they relied on and to -- and to challenge them with his own version of the facts, if he contested, assuming he contested them, and would -- and would have the right to have an impartial decision, and to know at the end of the hearing process what ground they rely on for their decision making. And I think the circular can be construed by this Court to require it. Then the Court might be able to avoid the constitutional question. However, I think, as I began this entire discussion by saying as part to Mr. Justice Harlan's first inquiry that we think it important that the Court in these circumstances decide the -- the constitutional issue, the due process issue, and in doing so, might serve some of the same policies that are normally served by avoiding constitutional questions.
Abe Fortas: Excuse me, Mr. Nabrit, but do you mean -- do you think there ought to be a impartial hearing officer in one of these situations?
James M. Nabritt III: I -- I think the decision should not be made by authority who -- who was giving -- giving evidence against the -- the tenant.
Speaker: (Inaudible)
James M. Nabritt III: Yeah, if -- if the situation was that the -- that the tenant claims one version of an incident or event and the project manager claims another version, then -- then perhaps the director of the authority, it's the superior authority would have some sort of hearing officer.
John M. Harlan: Well, you are suggesting then a full-fledged hearing of a administrative sort. Is that right?
James M. Nabritt III: Well, I -- I don't -- yes, that is correct, but -- but I don't insist on anymore formality than is -- than is appropriate considering the circumstances in terms of rules of evidence, and that's all. I -- I wouldn't -- I wouldn't insist, for example, that the claimant, that the claimant --
Abe Fortas: I know you wouldn't insist on any inappropriate procedures. We're just trying to find out is what is your conception of an inappropriate decision here? But you have to have a transcript suppose they want to be represented by a counsel and they have the right to counsel. And suppose they can't afford a counsel, that they have to have a counsel appointed for them. As to what the problem is right here, I take it that you don't think that the conference technique would be adequate even if there were an opportunity given to the tenant to present his views.
James M. Nabritt III: Yeah -- yeah that -- I agree with that, but that -- that that kind of non-adversary conference works -- would not be in here.
Abe Fortas: I -- I am not suggesting. I am asking if that is your view. I don't want you to (Inaudible)
James M. Nabritt III: There -- there are a variety of questions there. First on the -- on the right to be represented, it would seem to me, fundamental, that the tenant would have the right to bring his lawyer or other personal representative and then have a lawyer to bring his family and friends or -- or the head of a tenant organization or poverty program worker or a social worker to come and help state this case.
William O. Douglas: Why was she -- why was she evicted? Does anybody know?
James M. Nabritt III: No, because the entire -- throughout the proceedings the authority stood on its right --
William O. Douglas: A non-payment of rent or --
James M. Nabritt III: No. No, there is no suggestion of -- of that or any other reason. It was just that the -- the authority stands on a proposition that it's not absolute. It doesn't have to say why -- why it was evicting her. She alleged she was being -- that she believes she was being evicted for her own activities, organizing a tenants' organization.
Potter Stewart: So you have a finding of the court below as to -- as to why she was not evicted?
James M. Nabritt III: Yes, Mr. Justice Stewart. I -- I never really got -- got an opportunity to -- to state the case. I -- the -- the court below did find her against her on that issue on a -- on a basis of stipulations, the stipulated testimony which is in the -- in the record at a page 7. It was stipulated that the executive director of the Housing Authority, if you would call him to testify, would have said that, “Whatever reason there may have been, if any, for giving notice to Joyce C. Thorpe of the termination of her lease”, it was not for the reason that she was elected president, (Inaudible) I am now paraphrasing, do not believe that she was like the president of the tenant group or trying to organize the tenants.
William O. Douglas: Well under --
James M. Nabritt III: This re --
William O. Douglas: -- under this new regulation as I'm reading it, they would have to giver her a hearing and they would find out and state, “The reason that we evict you it's because you organized the tenants,” or exactly was the reason, “and now we order you evicted again.” Is there -- nothing to prevent that for the regulation, is there?
James M. Nabritt III: That -- that is correct, Mr. Justice Douglas. Your question points out that the new regulation doesn't say to the Housing Authority that your reasons for acting must be reasonable and they must not be arbitrary. It only deals with the -- with the procedural side. Now, I did not want to get too far away with that in terms. It's part of Mr. Justice Fortas' question about what type of hearing procedure we thought was fundamental. I'd -- I've answered it, I believe, with respect to the right to bring along a personal representative. I think the right to have some sort of opportunity to put in 4evidence to -- as I mentioned to you that word the tenant's side of the version of the facts, the direct supporting witness is -- is essential. An opportunity to know what the facts are that the Housing Authority is relying on for its -- to keep -- to put someone out of a project. If they claim that she is -- that -- that a tenant is engaged in misconduct, she's really required to make known the facts on which they -- they purport the act and give the tenant an opportunity to disprove it and to challenge it.
Speaker: Well, is that in violation of the eye witness that they can't give a good reason, they can't evict her?
James M. Nabritt III: Our -- I -- I think so. It seems to me the bedrock of our position in this case is the -- the concept expressed in just a few lines by Judge Edgerton in -- in the Rudder case. They're -- they're quoted in our brief at the top of page 16, and the -- the language is this“The government as landlord is still the government. It must not act arbitrarily, for, unlike private landlords, it is subject to the requirements of due process of law and arbitrary action is not due process.” It seems to me that --
Potter Stewart: (Inaudible) and that you've been interrupted a great deal, but my -- my basis to tell you is she has a -- she was on these premises under an agreement which very explicitly gave either -- either party a right to terminate on 15 days notice without any -- without any cost at all.
Speaker: That's what the Supreme Court (Inaudible)
Potter Stewart: That's what the agreement says. That's what the contract says that she signed and that's what makes this case (Inaudible)
James M. Nabritt III: Let -- let me address myself, too. It -- it seems to me that's -- that it's only the -- it's not a sufficient answer. So, say that the low-income tenant has no right vis–à–vis a governmental housing agency other than those (Inaudible) by a contract because the citizen must have the right to be treated fairly by -- by the governmental agency under the Due Process Clause. So that, I think an inquiry as to what -- what the lease says doesn't decide the constitutional question. But -- but in one form, it might be thought of as raising the issue of waiver, whether or not the -- whether or not the lease waive a constitutional right to -- to a fair treatment.
William O. Douglas: What you're saying is that the government can't -- as the proprietor of the housing agency discharge a tenant because of the -- the way he votes and the way he speaks ideology or economics or because his taste to literature and things of that kind? You're talking about the First Amendment?
James M. Nabritt III: Yes, You Honor, the First Amendment and the Fifth Amendment, I'd say. It seems that I -- I can't say enough to emphasize the -- the potential of this kind of arbitrary power in suppressing the dissent. There are 2.3 million Americans who live in public housing projects, half of them are Negroes, 31% are elderly people. These -- these are the citizens in the society with -- with the lowest income groups. That the citizens who have least effective voice in the political and community affairs. It seems to me these are -- with dealing -- when Government deals with this group of citizens for it to exercise total -- or a claim -- total arbitrary power is most dangerous in the society. The -- the reported cases and some unreported ones, too, in the housing field show the -- the kind of abuses, the kind of arbitrary things that -- that can occur. Judge -- some of my associates are involved in litigations now pending in the Northern District of Alabama where Judge Grooms entered an -- an injunction with findings, temporary restraining order with findings against the Housing Authority, that undertook under this kind of arbitrary power, to threaten to evict the tenant because the tenant's daughter was pregnant and unmarried, even though the daughter didn't even live in the project. A New York case Sanders against Cruz reports, a reported case, represents how the Housing Authority threatened to evict a tenant who brought a civil action against them on the ground that a tenant's teenage son was involved in narcotics and they were going to evict the tenant even though for a year before this, the son had been in federal hospital in Lexington or wasn't living with the family at all. So those are examples of the kind of -- of arbitrary power that --
Earl Warren: We're in recess now. Mr. Nabrit, you may continue your argument.
James M. Nabritt III: Thank you, Mr. Chief Justice. May it please the Court? Addressing myself to the question of the lease raised by Mr. Stewart's question before the -- the lunch hour. Let me address this issue in this way. In the first place, the lease itself doesn't say anything one way or another, about what -- whether or not the authority must give a reason for terminating. It's silent on this. In the second place, the authority's argument, I take it, concedes that they can't evict for a specifically unconstitutional reason such as in order to infringe free religion or to supress speech. I take it that they concede that but they contend that they can evict and keep silent about what their reason is. They don't suggest that they have any -- anything that justifies secrecy in terms of, you know, like classified information or security interest. They assert it merely as the right not to -- to be required to say why they are acting.
Potter Stewart: A part of the -- the part of the contract I was talking about and I suppose you are too is the part that it's in the last full paragraph on page 12 of the record.
James M. Nabritt III: Yes, Your Honor.
Potter Stewart: Is that -- is that what we're talking about?
James M. Nabritt III: That the -- the lease actually contains four or five different provisions for termination. Each one has a different time length. The one they --
Potter Stewart: The one I was referring to as I've said, the last full paragraph on page 12 of the record.
James M. Nabritt III: That -- that is correct, Your Honor. That's the one that they referred to in the notice to Mrs. Thorpe to -- to vacate. The lease may be terminated by the management by giving 15 days notice prior to the end of the term.
Potter Stewart: By the tenant on the same term?
James M. Nabritt III: Yes. There is nothing in -- well, as I have said, there is nothing in there, either way, with respect to whether or not they have to have a reason or whether or not they have to state a reason. They can see that they can evict under that provision in order to punish someone for speech or to violate free religion or to influence racial segregation or discrimination. They -- they can see that, but what -- what they contend is that they do not have to tell why they -- they are acting and it's our view that if they don't have to tell, they can obviously act for a forbidden reason and that they are immune from -- from challenge and that really, their assertion is the claim, directly a claim to -- to arbitrary power. Now, and I began earlier by talking about waiver. It seems to me that if there is a right of the tenant to be free from this kind of arbitrary power, the governmental agency can't be handing out benefits in this kind of subsidy program for low-income people, subsidized houses. Government agency can't require them to waive that -- that right and there can't, in any event, be a waiver of it unless there is -- there is a classic waiver in the Johnson and (Inaudible) knowing relinquishment of a known right or privilege. Now, what -- what interest does the tenant have at stake in protesting against arbitrary power. Well, at first, it's obvious on the -- on the face of the -- the findings which justify the housing program, the findings in the -- the -- their basic enactments that --- that the tenant's interest is an interest in having decent and safe and sanitary housing, and that he's only -- the tenant only admitted, only found eligible to get in the project in the first place if there is a scarcity of -- of such housing and if the tenant cannot afford decent, safe, sanitary housing on a private market. That's the only way to get in, in the first place. So, that to evict them, arbitrarily, is automatically to -- to remit them to the slums and that's obviously a -- a matter of great consequence in -- in the life of a family.
Abe Fortas: I'm not sure this case, Mr. Nabrit, is more or less insofar as I'm concerned, as I understand that there is -- as case now stands, there is no allegation of improper motive other than, that the allegation that she was evicted because she was head of the Housing Authority tenants' organization and that was found against her by the courts below, is that right? And she makes no -- no allegation other than that of improper motive. So that what we have really is the naked question of whether the authority has to give notice of its failure to renew a month to month tenancy. There was a month-to-month tenancy.
James M. Nabritt III: Yes, it is automatically renewable as long as the rent's paid and -- and she doesn't violate the contract.
Abe Fortas: And she doesn't allege that there was any improper motive, does she?
James M. Nabritt III: Yes, she does. She alleges that the -- she alleges that they evicted her and they did evict her the day after she was elected president of the tenants' organization.
Abe Fortas: That's been -- that's been decided again and again.
James M. Nabritt III: What I was -- what I was suggesting, Your Honor, is that the -- the rule which makes the -- the state law there which makes the reason immaterial prevents her from effectively litigating any First Amendment claim -- this claim because if -- if the authority doesn't have to give a reason, there's no way in the world -- it's an issue that's unfathomable if -- if they can stand on a law of silence, there's no way she can litigate the claim any better than she did which is to show the coincidence of events and she has made out a prima facie case, I would think, which they have attempted to rebut except by a bold denial of an improper motive and then standing on their right to claim silence.
Abe Fortas: When there was this stipulation was entered into and the only thing the stipulation says on the subject is that the executive director would call you and he say that she was not -- or the lease was terminated, not because she was elected president, and there's nothing in the stipulation just to the effect that other people have called and would testify that that was the reason.
James M. Nabritt III: That is right.
Abe Fortas: Is that correct?
James M. Nabritt III: Reading -- reading the stipulation, the stipulation, I think, should benefit both parties. That the -- there is no suggestion that he had any valid reason. He said his -- the curious wording of it, his reason is if I have any reason is not that that is standing on his right to sell.
Abe Fortas: But there is no -- nothing in the stipulation that would indicate there's any evidence to support her charge that she was -- that her tenancy was terminated for this reason, this bad reason, allegedly bad reason.
James M. Nabritt III: Now, the -- the agreement at trial was that the trial judge could consider two things, her affidavit and the stipulation as to what the manager would testify. It's her affidavit that -- and the court made findings and they accord with -- with the allegations in her affidavit as to the coincidence of time and -- and the event. Let -- let me say it lastly, that I don't believe the authority has any reasonable claim that -- or housing authorities generally do that giving a fundamental premise is unduly burdensome. That the largest housing authority in the nation, the City of New York Housing Authority with 550,000 tenants gives hearings as the tenant board gives hearing.
Earl Warren: Mr. Nabrit, assuming that we agree with you on your constitutional issue, what -- what should be the scope of our judgment?
James M. Nabritt III: It seems to me that -- that we would request, Your Honor, a judgment reversing, vacating or setting aside the judgment of eviction and then leaving the Housing Authority to take any further steps (Inaudible) it might take. I would hope that the -- that the judgment and opinion would make it clear that the Housing Authority is bound by the Constitution in whatever it does as a governmental agency and can't act arbitrarily.
Hugo L. Black: Do you think Congress would have the right to provide for the building of houses, apartment houses and to have aid and provide and provide that the parties would have the right to contract among themselves as to the terms?
James M. Nabritt III: Well, it -- it seems to me, Your Honor, that -- that -- I don't believe you can infer from the silence of Congress on the issue of eviction. Any support or authorization --
Hugo L. Black: (Voice Overlap) What I am wondering is if you are challenging the power of Congress to provide that its management would have the right to make a contract with the -- with the tenants.
James M. Nabritt III: I -- I am not sure I understand the full import of your question but --
Hugo L. Black: Well, the import -- the import is this --
James M. Nabritt III: I -- I don't think Congress could authorize in fact, arbitrarily, if that answers it.
Hugo L. Black: Well, arbitrarily is a word which I don't know exactly the meaning of and I do not know that we have given a blanket authority to determine if conduct is arbitrary and pass legislation to meaning. That's what I was calling. I would call that usurping the functions of the Congress. What I'm wondering is if you're saying and -- and you remember, when we decided on the basis of so-called arbitrar in the past, although we are on the Constitutional in level and Congress can't change it, what we are doing is establishing policy and choosing the policy which they are to adopt. What I'm wondering is, if you're claiming that Congress doesn't have the power to permit its apartment to be rented to tenants on terms agreed on between the parties.
James M. Nabritt III: I think that there are limitations on the power of the Congress beyond the purely procedural ones as you notice it here. Although this is the -- but this case doesn't present the question as to whether or not a given particular rule adopted by a state agency or approved by the Congress is reasonable. We -- we don't have here the question of whether or not a rule that, for example, you can't --
Hugo L. Black: That's reasonable.
James M. Nabritt III: -- you can't have dogs in the -- in the project that violates due process. We don't have that kind of question here.
Hugo L. Black: Legislative -- legislation has always adopted according to the members of the Congress on the basis of the fact that they believe it's reasonable.
James M. Nabritt III: Yes. Well, let -- let me just suggest on -- on this subject, Mr. Justice Black. I think that we are in the kind of area where perhaps the normal presumptions of the validity of legislative action, the -- the normal strength of that doctrine may not run its full course because if we are in the area of like -- like the area of speech, I think, or like the area referred to in the footnote four in the Carolene Product's case where -- where these are under previous people that have no way of expression. Unless the courts protect them, that they have no other political expression or political structure.
Hugo L. Black: Well, what you have is a question of policy and can determined by this Court, and we have to determine on the basis of our judgment of reasonable and of arbitrariness and other (Inaudible). It gets us in the field of making policies in which the legislative is supposed to do, and -- and they can't change it. It gets into the field of law that is unchangeable by the legislative body, instead of letting the legislative body determine those policies. And that is what I understand, you're asking to do.
James M. Nabritt III: Well, I -- I recognize that many decisions of this Court in accord with -- with that notion, that is particularly the -- in the economic regulation field where the court 30 years ago or I suppose shifted course and indicated it would not interfere with -- with legislative experimentation and economic regulation. What -- what I'm suggesting is, that this case is in the area of governmental regulation of -- of intimacies and the privacies of people's lives, --
Hugo L. Black: That's governmental.
James M. Nabritt III: Well, this --we are in the area where we're --
Hugo L. Black: And making it all judicial. You are trying to make it all judicial.
James M. Nabritt III: No, I -- I don't suggest that it'd be all judicial, but I suggest there are some limits on.
Hugo L. Black: You are suggesting that the legislative body acts as a supervisor was a (Inaudible) that the Government has or the department has it are those that it is contributing towards. That just seems to me that that's what you are asking. That's what I'm just asking.
James M. Nabritt III: Well, Mr. Justice Black, let me step back a moment and -- and suggest that these questions we are discussing which -- which I think are things we thought about. I'm not involved in -- in this case involving the procedural rights, the rights to -- to know why the Government is acting against you and the -- and the right to have some fair -- fair chance to meet the -- with the Government's case when it's going to cut off its subsidy to you. So, my case today involves the procedural claim, but if the Court has some -- I -- I understood you to be suggesting -- we're not discussing the substitute problems.
Hugo L. Black: Under -- under the procedural rights or the Bill of Rights like the trial by jury and then step down and say there are some other thing that we are going to hold is unconstitutional because we think it's unfair and arbitrary. That's the problem of a jury trial.
James M. Nabritt III: Well --
Hugo L. Black: Which this Bill of Rights require.
James M. Nabritt III: Well, I -- I don't -- I don't -- I don't exactly understand the -- the relation of the jury trial issue to this question of reviewing administrative regulation not directed by any specific statute. It's just --
Hugo L. Black: That's a little bit of controversy, isn't it? It comes squarely within what I've usually 's considered to be a case of controversy, if you make it practically a lawsuit.
James M. Nabritt III: Yes. Well --
Hugo L. Black: That's what I think.
James M. Nabritt III: There is certainly a right to a jury trial in any -- in a summary ejectment action in North Carolina. The party's waived it in this case. But -- but they have a right to a jury trial.
Hugo L. Black: Well, the thing that bothers me about it is to bring into these words that are not in the Constitution. Say whenever the court looks at all these contracts the Government makes these things of different policy is required in order to make them fast and non-arbitrary according to the court's judgment. It decides that and doesn't wait for the legislative body.
James M. Nabritt III: Well, I -- I would suggest that when the -- that the court has done that with caution, but that the court has properly done that and -- and probably it should do when -- when it deals with cases where the bureaucrat is making the rules and regulations which governs the -- the privacy of a citizen's life and -- and which -- with which to tell the citizen how he must live, the bureaucrat operating without any specific legislative guidance.
Hugo L. Black: You mean a man working for the Government is a bureaucrat? Why wouldn't that include the courts?
James M. Nabritt III: Well, I -- I suggest (Inaudible), Mr. Justice Black, that -- that when the executive officials at the lower level, the housing project manager level are given basically unfair to discretion to -- about the decisions which really matter in the lives of these -- of -- of poor people that the judicial supervision by the due process stand has to come in play that -- that some -- that -- to get bad enough so that everybody would agree that's arbitrary.
William O. Douglas: Well, at least you say that you don't have to have an act of Congress to protect the person from being thrown out of the state hospital because of his race and his (Inaudible) and his religion, right?
James M. Nabritt III: Yes, yes. I -- I think that the court has settled or has agreed that that is totally arbitrary.
Hugo L. Black: That what?
James M. Nabritt III: That that is totally arbitrary, racial distinctions by Government are -- are forbidden.
Hugo L. Black: Well, there has been a lot of laws passed on that field by Congress, which I think is better than having to passing by this Court. That's all that -- and I just wanted to ask though.
James M. Nabritt III: (Inaudible) we don't have any time, to talk about.
Earl Warren: Mr. Edwards.
Daniel K. Edwards: Mr. Chief Justice and if the court please. In answer to something Mr. Justice Douglas asked, this is certainly not a First Amendment case.Whatever it is, it's not that. This issue having been decided, there was a contention about the First Amendment rights, but that the issue was decided by the trial court. The juror and was waived by both parties and has agreed that the judge is to decide the facts. The petitioner at that stage of the game was not prevented from introducing any evidence about any reason that she could think of for her eviction. She had available to her discovery procedure -- procedures under state courts to find out if she want to do at that stage, what the reasons or advantage. He did not ask to use any of those and -- and confine themselves to this allegation that she was evicted because of the First Amendment right to assemble. And then at the same time said she didn't know the reason because they wouldn't tell the reason, and somewhat contradictory is true, but the facts were found against her and the significant thing is that she was not precluded by the trial court from asserting any constitutional right that she might have felt had been violated in that term. And so this case then, I think, presents the question has been suggested that can the government in any level, whether it is the local or state or national inject funds and money, public money into a housing program without at the same time being required by the Constitution to abandon the ordinary and normal rules governing landlord and tenant that are applicable throughout the land. In other words, all those normal procedures of leasing and of renting are so or at least so unusual and outlandish as to -- as to be unconstitutional when the Government has used its physical powers to promote a housing project or any sort of housing program in the nation. I'd like to, and I think that that is the essence of this case, is this lease which is not an unusual lease, it's a 30-day lease which is automatically renewable unless a 15-day notice is given to terminate. Is that an inviolate instrument? Is that --
Speaker: May I -- may I get myself straight?
Daniel K. Edwards: Yes, sir.
Speaker: To see her exception, number one on page 25, challenges the trial court's findings that she was not evicted because of her First Amendment right.
Daniel K. Edwards: That is right. It says so.
Speaker: She -- she takes that up to the Court, to the Supreme Court and the Supreme Court, unless I missed something, doesn't reset saying that any reason is a good reason under this context.
Daniel K. Edwards: I -- I think that's not quite accurate, sir, because on the -- in the Supreme Court, that -- that issue was not pressed. The finding of fact by the trial court --
Speaker: It is exception number one.
Daniel K. Edwards: That was the exception on the trial court's finding of fact, to the trial court's finding of fact. But when it got into the Supreme Court, that issue was not argued that there was no evidence from which the trial of fact could have found that and that finding of fact then was sustained by evidence, competent evidence in the court below and that therefore it was -- it was abstained.
Speaker: Well, I'm just referring to the opinion on page 28 as this is immaterial of what may have been the reason for the lessor's unwillingness to continue the relationship with the landlord and tenant.
Daniel K. Edwards: Yes. That -- that language is somewhat bothersome in the -- in the per curiam decision of North Carolina Supreme Court. However, I do not think that that language by itself would raise a constitutional issue since you have to read that, I take it, against the background of the finding of fact that this particular constitutional issue that was asserted by the petitioner was not in fact there and that that being so, it was immaterial what the reasons might have been. You have a distinction and I think between --
Speaker: But that decision --- that's revising the record that we have or supplementing it because you can't tell that from this record, but you say, that it was waived.
Daniel K. Edwards: That the -- that the --
Speaker: Her exception number one was waived.
Daniel K. Edwards: You can't accept that this is true, except for the fact that was normal rules of -- of procedure are, to the effect, that when there is a finding of fact by the trial court based on competent evidence, it's not normal that that finding of fact shall be overturned by the appellate court for only the issues of lower rate. And so the trier of fact here, did have evidence upon which it could have found that to be the fact. And then when the issue goes forward the -- they don't raise here the -- the issue certainly, that the trial court was in error in making that finding of fact because there was evidence by way of the stipulation that -- that would permit and justify that finding of fact by the trial court. And now, they do make the point that the Supreme Court of North Carolina by some of its language might -- his opinion might be construed as saying that the trial court did not have to make that finding of fact. That the case could have been decided even without the finding of fact being made, but that does -- that's not a necessary construction of what the court -- the Supreme Court of North Carolina said, and we say that it should not be so construed.
Potter Stewart: By the Supreme Court of North Carolina on page 27 on the record. It seems as I read it, to fully accept and to confirm the trial court's finding that I'm calling whatever may have been the plaintiff's reason for terminating the lease. It was neither that the defendant had engaged in efforts to organize the tenants McDougald Terrace nor that she was elected president of a group which was organized in the building terrace on the 10th of August 1965.
Daniel K. Edwards: That is true.
Potter Stewart: Did I misunderstand the language of the Supreme Court of --
Daniel K. Edwards: No, sir. They confirmed the finding of fact by the trial court below.
Potter Stewart: But I don't understand.
Daniel K. Edwards: They did.
Speaker: I don't understand this record, but what's the reason for the break on page 28 and then you get another heading per curiam? Were there two opinions of the --
Daniel K. Edwards: No, sir. The --
Speaker: What is -- what is the explanation? Do you know what I'm referring?
Daniel K. Edwards: Yes, sir. The statement of the facts here as before they get into their opinion.
Speaker: Do you see, what Justice Stewart read is followed by a paragraph that says upon these findings the court concluded. Do I get that the -- what Justice Stewart read was the finding of the lower court and the recitation by the Supreme Court of its finding.
Daniel K. Edwards: That is correct. The -- the Supreme Court included in its -- in the factual background are the finding of the trial court.
Speaker: So far as material here on page 28, it says, it is immaterial of what may have been the reason for the lessor's unwillingness to continue with the relationship with landlord and tenant.
Daniel K. Edwards: And we say that that means that -- that is having been found by the court below as a fact that the first -- that the constitutional violation she asserted were not in fact ajusted, then it was immaterial.
Speaker: I'd like to say it's troublesome.
Daniel K. Edwards: It's a troublesome language, but I think that when you -- if you show in light of the record before that it does make sense and that's not in itself a violation of the due process.
Hugo L. Black: (Inaudible)
Daniel K. Edwards: The -- the facts stipulated were to the effect that the executive director, if he were present and testifying, would testify that this was not the reason. They did not -- they did not stipulate that this was not the reason.
Hugo L. Black: And there's no testimony to the contrary, was there?
Daniel K. Edwards: None, except that I believe she introduced an affidavit which she asserted that that was her belief, that that was the reason that she was evicted, but there was no third party testimony, no witnesses, no -- nobody else other than the petitioner herself who asserted that that was her belief that it was -- that that was the reason.
Speaker: There's no facts (Inaudible)
Daniel K. Edwards: No, sir. None.
Speaker: If she were evicted for this reason, for the reason that she claims, do you agree that she would have had a remedy in court?
Daniel K. Edwards: Yes, sir. I think that she would have a remedy in court if she were evicted for any reason that would infringe on any of our constitutional rights.
Potter Stewart: Well, wasn't she entitled to a hearing to find out in the usual ways familiar to us that is by confrontation and cross-examination and an opportunity to bring witnesses there to determine what the reason was?
Daniel K. Edwards: She had such a hearing in the trial court and in the -- and before the justice (Inaudible). The owner complained they have about the adequacy of the hearing is that they would -- that -- that the petitioner would desire a hearing by the -- maybe the executive directors, maybe the Housing Authority Commission. We don't know exactly whom before going into court and then instituting an action of ejectment. There is no legislative machinery set up whereby the Housing Authority can conduct any such --
Potter Stewart: I understand that, but I -- I thought that the -- that the trial court in this case did not agree with what you just conceded in answer to Justice Fortas' question. That was the theory of the trial court that the landlord here could give this notice on any basis.
Daniel K. Edwards: No, sir.
Potter Stewart: On any reason whatsoever; and therefore, was disposed to -- to listen to any reasons or lack of reasons, because of its theory that there didn't have to be a reason and this could be any reason.
Daniel K. Edwards: That is exactly our point. The trial court did not rule that way. The trial court, if it had ruled that way, would have deemed inadmissible any evidence on that point. It -- it did not. It admitted the -- that was included in the stipulation, that was a point that was raised and the trial court, all it did was to -- to not ignore it, but to find as a fact that it wasn't true. Now, if the trial court had deemed it immaterial, it would have been inadmissible. The trial court would not have to go into a finding of fact that it was not true. They would just say that -- they would have said that is not material, that's not relevant to the outcome of this case. That the trial court did not do, and that's the main point here. The trial court said that is relevant and I am finding as a fact that it isn't true.
Speaker: Tell me, Mr. Edwards, now that you have the regulation which requires whatever form that the procedure takes that a reason be stated. Is it your view that if a reason were stated, if that rule had been effective when this all arose, and the reason actually stated by the project manager was, “I'm evicting you because” as she alleges she'd organized this group or as the case may be. Then in the -- nevertheless, he evicted her or attempted to, with this proceeding and before the justice proceed. Is it your view that in that circumstance the validity of that reason would be relevant to the right of the eviction?
Daniel K. Edwards: Yes sir. I -- I think that that is what happened in this case, and he didn't tell her that, but she said that's what it is. And when it had gotten as far as the trial court was concerned, it wouldn't make any difference, whether she said, “That is the reason he told me it was,” or whether she said, “That is the reason I think it is.”
Speaker: Well now, may I get back then to your new regulation?
Daniel K. Edwards: Yes, sir.
Speaker: Now, what does that contemplate?
Daniel K. Edwards: I think that that would not affect this case at all. I --
Speaker: If we may lay that aside. I just wanted what that regulation contemplated.
Daniel K. Edwards: It's a little hard for me to exactly say that I'm here and I do not represent HUD, I do not represent the Public Housing Administration. I represent the Housing Authority of the City of Durham. We think this is a little case and in that context I represent the commissioners there, the Bar of Commission of the citizen for the City of Durham. I represent no federal agency, whatsoever.
Speaker: But they are now required, I gather, to comply with that regulation, are they?
Daniel K. Edwards: I do not think so.
Speaker: Well, they are not, and this is a regulation in the first place.
Daniel K. Edwards: It is not a regulation. It's -- I think it is more or less of an advisory sort of thing. And for these reasons, and I am -- and I'm glad to have the opportunity to say something about that; as far as its applicability that this case is concerned, whatever it is, a directive or a recommendation it is ex post facto, as far as this -- and the relationship between the Housing Authority that I represent down there in the City of Durham, North Carolina and all of the federal agencies is by contract entered into by that housing authority which is organized under the state law, and they enter into a written contract with all of the federal agencies which sets forth what its obligations are to these federal agencies. And one of the clauses in that contract is not that they shall obey any directive issued by the federal agency. It doesn't say that. So we -- whatever we are governed by is by contract and our contract with -- with the folks that issued this directive doesn't say that we have to pay any attention to it, in the first place. And in the second place, so that I gather, it's in effect to say to us there is no use in sending it back for reconsideration in light of this directive, regulation, whatever you'd call it because it's not binding on -- on a landlord.
Speaker: That's right.
Daniel K. Edwards: For several reasons, one -- one, that the tenant she was taking advantage of such a directive that these are likely the third-party beneficiary of a contract.
Speaker: In other words, whatever you may call it, it's not part of the lease though?
Daniel K. Edwards: That's correct. It's not a part of the lease, then become a part of the lease by their issuance of the thing. And the other point that I think is pertinent here is that in 1961, The Congress, in the Housing Act of 1961 as part of that act said, “The Public Housing Agency” and that language means these local housing authorities like the one I represent“ shall adopt and promulgate regulations establishing admission policies which shall give full considerations to its responsibility for the rehousing of those displaced by urban renewal or other governmental action to the applicant status of servicemen or veteran or relationship to the serviceman or veteran or disabled serviceman or veteran and to the applicant's age or disability and housing conditions related to the housing needs and sources of income.” Now, that by law, places on my vote, that that little -- that that the housing authority in Durham, that responsibility and it is not the federal agency's responsibility by law to do that.
Speaker: Mr. -- Mr. Edwards, could I ask you -- you say that the reason that the authority has for evicting may be a bad one, may be one that would bar -- I think you can think of reasons.
Daniel K. Edwards: I can think of --
Speaker: Or for the very matter that was alleged here. The tenant gets sued could be evicted and order -- and she's already evicted because she appealed to the Superior Court for the trial de novo, is that right?
Daniel K. Edwards: Correct.
Speaker: And this is an ordinary trial court?
Daniel K. Edwards: Ordinary trial court.
Speaker: Would you suggest that in an ordinary lawsuit where there may be a bad reason for eviction and you want to find out whether that bad reason exists or not, that the authority could refuse in that suit to answer why was this lady evicted?
Daniel K. Edwards: I don't think that they -- they could refuse to answer on a discovery proceeding.
Speaker: Well what -- well then, what's all these fuss about that the trial court says you don't need to give a reason for it? But at some point, wouldn't you concede that the lady is entitled to find out why she was evicted?
Daniel K. Edwards: I -- I don't think so. The reason she --
Speaker: Well, let's -- let's just assume that I suppose she's got a right to call the housing authorities and that's the first witness under the procedure, is that right?
Daniel K. Edwards: Right.
Speaker: Well, couldn't she ask? Would that be an irrelevant question on the stand?
Daniel K. Edwards: I think it would be irrelevant.
Speaker: Well, then, why -- why it -- why hasn't she done at some point got the right to find out why she was evicted?
Daniel K. Edwards: I -- I'd say I do think it would be irrelevant.
Speaker: Irrelevant?
Daniel K. Edwards: I do, yes. And -- and let me -- let me point it out this way. This may sound silly, to -- to quibble over a reason or not a reason, but there's a case not cited in either briefs -- in the brief here called Vitarelli v. Seaton at 359 U.S. 535 which didn't involve necessarily a constitutional issue, but that the Secretary of Interior fired an employee. He fired -- he fired the employee assigning a reason and say, “You are a security risk.” And then under the procedures of the department upon firing him for a reason, you had to have a hearing, and it did have a hearing and there was not enough evidence. But the court there took the position that if you fired him for no reason, which the secretary had the right to do, you didn't have to have such a hearing.
Speaker: What -- what law do you think governs this lease?
Daniel K. Edwards: I think the law of the State of North Carolina governs the -- the lease.
Speaker: Is this something -- is this form prescribed by -- by federal law?
Daniel K. Edwards: No, sir.
Speaker: And -- and the Housing Authority is free to adopt and form at once?
Daniel K. Edwards: It's -- that's correct. Under the law of the State of North Carolina, it has certain -- In the contract between the Housing Authority and PHA, in the old contract, it says that. “You shall lease these apartments to people and your lease shall conform to the provisions of this contract and to all the pertinent federal statutes.” But it does not further prescribe what the form of the lease shall be, and the lease here is in the usual form of --
Speaker: But I still don't understand why in an -- in an trial de novo in the Superior Court why this lady alleges, “I was -- I was evicted for a certain reason.”
Daniel K. Edwards: Yes, sir.
Speaker: And do you agree that if she can prove that, the eviction will not stand?
Daniel K. Edwards: I agree --
Speaker: And then -- the truth, the -- and she did not prove it, according to the trial court.
Daniel K. Edwards: True.
Speaker: But I would think as part of her proof of that, at least, she should be able to ask you, “Why did you -- why did you evict me?” Or, “Why have you ordered me evicted?”
Daniel K. Edwards: I don't think she has a constitutional right to ask that.
Speaker: I'm not speaking about if it's constitutional -- the constitutional right. I'm just asking if that -- whether the ordinary law of evidence, rule of evidence she is entitled to -- to ask that question and have it answered?
Daniel K. Edwards: I think she is.
Speaker: Well, just then I thought you it was irrelevant.
Daniel K. Edwards: Sorry?
Speaker: Well, you said it was irrelevant.
Daniel K. Edwards: I think that -- I think that if she asked the question during the course of the trial, it might have been ruled irrelevant. But I think the discovery procedures available to her when the case is in the Superior Court and before it gets to trial, give her the full right to explore all of these possibilities.
Speaker: I would be surprised if she couldn't answer -- ask a question and have it answered.
Daniel K. Edwards: Well, in spite -- I may be entirely wrong.
Speaker: But assuming for the moment that she could ask and get this information, then the case comes down to -- then -- then -- that she could really find out why would -- why she was evicted. Then the case comes down to whether or not she has the constitutional right to know beforehand.
Daniel K. Edwards: That's right. I think she -- I think it comes down to whether the Constitution requires that -- that she be told a reason beforehand.
Speaker: And if the -- let's -- do you think -- let's assume that this regulation, that this so-called regulation or this directive has come out now, would you say you're not bound by this? Let's assume you were, but let's also assume that it's part of the lease, that this is a regulation that means that you must give her a reason. Does this add anything, really, to what she could find out at the trial assuming she would find out?
Daniel K. Edwards: I don't think it would. I don't think that -- that any -- I don't -- I think that whatever our conference was before the trial would limit her when she went into the discovery procedures that she might say, “No, that is the reason, they told me, isn't the real reason.” I'm sure --
Speaker: Your answer as to her due process, that she has a due process hearing in the trial court?
Daniel K. Edwards: That's correct.
Speaker: And that -- and if -- if she could find out why she was evicted?
Daniel K. Edwards: Well, upon whom is the burden of saying why she was -- she was evicted. Now, --
Speaker: Well, the burden is on her, but in the process of making her case, of proving her case, you should be able to find out and knew why she was --
Daniel K. Edwards: She can by -- by going in the court and doing it. That's why I'm saying, is that there is no -- that there is no machinery set up for any hearing before she gets into the trial of the case except the discovery proceedings which set up under the statutes. And she has those available to what she had here. And what's more, in this particular case, which we say stands and falls on the record here, is that asserted what she said the reason was. And --
Speaker: Did she ever ask anybody during the -- in the trial of this lawsuit? Was there any effort to find out why she -- why she was evicted? It seems to me that the trial court said that -- the trial court -- there was no duty upon the plaintiff to give to the defendant any reason for its termination of the lease --
Daniel K. Edwards: Right.
Speaker: -- or to hold any hearing order. That may be literally true, but it's also -- you could read that a little more broadly in saying that she's not entitled even to find out now.
Daniel K. Edwards: Well, the -- the fact of the matter was that she was allowed to present what she contended the reason was, and of any evidence she wanted. She filed an affidavit based on that, and that was her -- her contention and her allegation and that was found as a fact against her. I see here that she wanted the -- the burden being upon her to show that there was some unconstitutional reason presented, that was the one she gave and the facts were found against her.
Speaker: Have there have been some cases around the country on the laws governing housing authorities?
Daniel K. Edwards: Yes, sir.
Speaker: Do you have that cited in your brief?
Daniel K. Edwards: We -- we do. There are -- there are state cases which are -- are cited in the brief and --
Speaker: (Inaudible)
Daniel K. Edwards: There are some cases on -- on page 9 of the brief that have to do with instances just of this sort where all that appears was that the tenant was given a notice to -- that the lease would terminate, it would not be renewed without and all, without any other reason being given for the eviction, and that reason was held to be sufficient about those state course. Now, it's been universally held that where a reason was given and that that reason was an unconstitutional reason, then the eviction wouldn't stand. But it's also been held universally wherever the question has arisen that where there's no reason given, then there was no constitutional requirement that the -- the notice that they're going to terminate the lease contain some reason. And if you did give a reason, who then is to decide whether the reason is a good one or not, the sufficiency of the reason? And just as the -- the distinctions pointed out by this Court in Vitarelli versus Seaton to the effect that if you didn't give any reason at all, then you had a right to -- to eliminate the employee. But if you did give a reason, then you had to have a hearing on it and had to take evidence on both sides. So, what we say here is that we had a lease that was not arbitrary and not out of line with leases generally in use, among landlords and tenants, that we have here a court proceeding that was in no way arbitrary, and that she had full opportunity during the court proceeding to present evidence on any issue of constitutionality that she saw fit to present it on, that she did in fact do so, that issue or fact was decided against her, and therefore there is no constitutional issue left in this case before this Court.
John M. Harlan: Well, I (Inaudible) landlord. Are there any activities such as (Inaudible) or social, or educational activities that bear down in this (Inaudible)
Daniel K. Edwards: There are some that are sort of sponsored, but there is nothing in the budget, as I recall it, that -- that puts on a recreational program or educational program. I think that -- I think that there are some areas of recreation encouraged by the housing authority, but it is basically a -- a landlord kind of situation, that's what it is.
Speaker: What is -- what is the legal effect? (Inaudible) what is the legal effect of this (Inaudible)
Daniel K. Edwards: In my opinion, it's not binding upon us.
Speaker: You get federal funds?
Daniel K. Edwards: We get federal funds.
Speaker: You obtain (Inaudible)
Daniel K. Edwards: They're under -- we get the federal funds under an instrument called the Annual Contributions Contract which we have entered into with the Federal Government or its agencies. And that contract sets forth the terms and conditions whereby we get the federal money to contribute to this operation of this project. And that contract was written some years ago. This regulation -- the contract itself between us and the Federal Government doesn't say that any directive issued by the Federal Government will become incorporated in the contract, it doesn't say that. Therefore, we say that the -- that the contract is not amended by this directive and that it's being ex post facto is --
John M. Harlan: Apart -- apart from that, (Inaudible) sanctions (Inaudible)
Daniel K. Edwards: I don't know if there is. The --
Speaker: The Federal Government (Inaudible)
Daniel K. Edwards: As long -- as long as we obeyed the law that the Congress passed and as long as we have complied with the terms of our contract with the Federal Government, I don't believe they could possibly. Some of them, there are great many facets of this law relating to this subject that I am very unfamiliar with and I couldn't answer that question fully. But I am not familiar with anything. I'm sure that our contract doesn't provide any assessment at all.
Hugo L. Black: (Inaudible) working at that, certainly.
Speaker: There is a provision that after the so-called directive or regulation, “In addition to informing the tenant of the reasons for any proposed eviction action; from this date, each local authority shall maintain a written record of every eviction from a federally assisted public housing. Such records are to be available for review from time to time by HUD representatives and shall contain the following information” and then they have the name of the tenant, date of the notice, and three specific reasons for notice to vacate. Now, that's certainly couched in -- somehow, whoever wrote it, the Department of Housing and Urban Development thought it was something in which the Housing Authority had to provide.
Daniel K. Edwards: It certainly sounds like.
Speaker: But you say it's not the law.
Daniel K. Edwards: Well, who am I to say as -- as to what the law is. But my opinion is in representing the local housing authority I would contend that it was not.
Speaker: I see.
Hugo L. Black: And for that reason (Inaudible) record.
Daniel K. Edwards: Well, that -- and furthermore, I should -- in answer to that query, I think that the -- the language of the thing refers to the reason for eviction. And we gave her the reason for eviction, which was that her lease had run out, that her lease had terminated, had expired, and that's the reason she was -- the basic reason she was evicted.
Hugo L. Black: Well, that hardly reaches the question, does it? That's assuming her lease had run out -- had run out and they would -- they were hoping to get out because she was a Negro.
Daniel K. Edwards: Well, that -- there'd be the same situations there that would be and if they refused her application, it's because of that fact.
Speaker: So it really does -- that's really the reason then (Inaudible)
Daniel K. Edwards: I -- I think possibly it was a -- the reason for the eviction was that she stayed --
Speaker: No, but you don't normally --
Daniel K. Edwards: That may be a (Inaudible)
Speaker: Leases -- leases run out every month. (Inaudible)
Daniel K. Edwards: That's right.
Speaker: Everybody in it? So everybody's lease runs out every month?
Daniel K. Edwards: Correct.
Speaker: And you don't normally evict people because their lease runs out.
Daniel K. Edwards: It's automatically renewed unless you give them 15 days notice in advance of that.
Daniel K. Edwards: It must have a normal --
Daniel K. Edwards: That's right.
Speaker: That you'd normally have some reason for not renewing it.
Daniel K. Edwards: This is a very unusual case, it's not that there's a great mass of them, you don't -- you don't do it that way. It's just -- it's just that we don't think that the Constitution requires us to change that form of the lease, that's not so unreasonable as to be unconstitutional and that's our position.